Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryan Hart on 10 August 2022.
The application has been amended as follows: 
CANCEL Claims 42-51
Allowable Subject Matter
Claims 32-41 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner's closest art.
Forrest teaches a method of forming a component (Title; Abstract), the method comprising: applying a forming load to a blank of material (100) against a mandrel (20) (Fig 2; Col 3, Ln 57-62), said mandrel (20) defining the shape of the component to be formed (Fig 2; Col 3, Ln 38-40), wherein the forming load is applied as a combination of a localised force and localised friction heating (Fig 2; Col 4, Ln 3-5).
However, the prior art does not teach or fairly suggest the localised force and localised friction heating are applied by a rotatable head comprising a shoulder that engages with a surface of the blank at a predetermined angle between a surface of the shoulder and the blank surface to apply the localised force to the blank surface, the predetermined angle being nonzero. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINE BERSABAL/Examiner, Art Unit 3726             

/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726